Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 1 of 11 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  MATHEW PATERNO,

         Plaintiff,

  v.                                                       Case No:


  NAVY FEDERAL FINANCIAL
  GROUP, LLC d/b/a NAVY FEDERAL                            DEMAND FOR JURY TRIAL
  CREDIT UNION,

        Defendant.
  _____________________________/


        PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

         COMES NOW, Plaintiff, MATHEW PATERNO (“Mr. Paterno” or “Plaintiff”),

  by and through the undersigned counsel, and hereby sues and files this Complaint and

  Demand for Jury Trial with Injunctive Relief Sought against Defendant,                       NAVY

  FEDERAL FINANCIAL GROUP, LLC d/b/a NAVY FEDERAL CREDIT UNION

  (“Defendant”), and in support thereof states as follows:

                                             Introduction

         1.       This action arises out of an alleged “Debt” or “Consumer Debt” as defined

  by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Restrictions on Use of

  Telephone Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”) and the Florida Consumer

  Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect

  such Debt by using an automatic telephone dialing system or automated voice or

  prerecorded message to call Mr. Paterno’s Cellular Telephone after Mr. Paterno


               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
              Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                              Page 1 of 11
Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 2 of 11 PageID 2




  demanded that Defendant stop calling his Cellular Telephone and by continuing to

  contact Mr. Paterno directly despite having actual knowledge that Mr. Paterno was

  represented by counsel, which can reasonably be expected to harass Mr. Paterno.

                                        Jurisdiction and Venue

          2.       This Court has subject matter jurisdiction over the instant case arising

  under the federal question presented in the TCPA pursuant to 28 U.S.C. § 1331.

          3.       Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and Fla. Stat. §

  559.77 (1), as a substantial part of the events or omissions giving rise to the claims

  occurred in this judicial district.

                                                  Parties

          4.       Plaintiff, Mr. Paterno, was and is a natural person and, at all times material

  hereto, is an adult, a resident of Manatee County, Florida, a “debtor” or “consumer” as

  defined by Fla. Stat. § 559.55 (8).

          5.       Mr. Paterno is the “called party” as referenced in the TCPA, 47 U.S.C. §

  227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 941-***-8378 (“Mr.

  Paterno’s Cellular Telephone”).

          6.       At all times material hereto, Defendant was and is a corporation with its

  principle place of business in the State of Virginia, and its registered agent, Corporation

  Service Company, located at 1201 Hays Street, Tallahassee, Florida 32301.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
               Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                               Page 2 of 11
Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 3 of 11 PageID 3




                                          Statements of Fact

         7.        Mr. Paterno opened a credit card account for personal, household, or

  family purposes with Defendant that was assigned a unique account number under Mr.

  Paterno’s name (“Account”).

         8.         Sometime thereafter, Mr. Paterno encountered financial difficulties and

  fell behind on his payments towards the Account and incurred an alleged outstanding

  balance owed thereunder (“Debt”).

         9.        In or around early 2019, Defendant began placing calls to Mr. Paterno’s

  Cellular Telephone in attempts to collect the Debt.

         10.       Mr. Paterno spoke with Defendant in early April of 2019 and told

  Defendant that he had retained counsel with respect to the Debt and that all

  communication was to be forwarded to his attorney and demanded Defendant stop calling

  his Cellular Telephone.

         11.       On or around April 16, 2019, Mr. Paterno’s attorney also sent Defendant a

  letter that notified Defendant again that Mr. Paterno was represented by counsel with

  respect to the Debt, provided Mr. Paterno’s attorney contact information, and advised that

  all contact should be directed to Mr. Paterno’s attorney and not Mr. Paterno (“Cease

  Letter”).

         12.       On or around April 24, 2019, Defendant sent a letter to Mr. Paterno’s

  attorney confirming receipt of the Cease Letter and stated that it will no longer contact

  Mr. Paterno directly. See Exhibit A.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
               Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                               Page 3 of 11
Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 4 of 11 PageID 4




         13.       Despite Mr. Paterno’s demand over the phone to Defendant and the Cease

  Letter sent by Mr. Paterno’s attorney to Defendant, along with Plaintiff’s confirmed

  receipt of the same, Defendant continued to place calls directly to Mr. Paterno’s Cellular

  Telephone in attempts to collect the Debt.

         14.       For example, on or around April 18, 2019, Defendant called Mr. Paterno’s

  Cellular Telephone directly in attempts to collect the Debt.

         15.       Again, Mr. Paterno told Defendant that he was represented by counsel and

  demanded that Defendant stop calling his Cellular Telephone.

         16.       Despite Mr. Paterno’s demands and having actual knowledge that Mr.

  Paterno was represented by counsel, Defendant continued to directly call Mr. Paterno’s

  Cellular Telephone.

         17.       The very next day, April 19, 2019, despite having actual knowledge that

  Mr. Paterno was represented by counsel, Defendant called Mr. Paterno’s Cellular

  Telephone directly yet again in attempts to collect the Debt.

         18.       Again, on or around April 22, 2019, despite having actual knowledge that

  Mr. Paterno was represented by counsel and his several demands, Defendant called Mr.

  Paterno’s Cellular Telephone directly again in attempts to collect the Debt.

         19.       Defendant has called Mr. Paterno’s Cellular Telephone at least twenty

  (20) times during the time period from April of 2019 to the present date.

         20.       Defendant called Mr. Paterno’s Cellular Telephone from several different

  telephone numbers, including, but not limited to: 703-255-8062.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
               Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                               Page 4 of 11
Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 5 of 11 PageID 5




         21.       All of Defendant’s calls to Mr. Paterno’s Cellular Telephone were placed

  in an attempt to collect the Debt.

         22.       Defendant has harassed Mr. Paterno due to the timing and frequency of

  Defendant’s calls.

                 Count 1: Violation of the Telephone Consumer Protection Act

         23.       Mr. Paterno re-alleges paragraphs 1-22 and incorporates the same herein

  by reference.

         24.       The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

  227 (b) (1) prohibits any person:

                            (A) to make any call (other than a call made for
                            emergency purposes or made with the prior express
                            consent of the called party) using any automatic
                            telephone dialing system or an artificial prerecorded
                            voice – (iii) to any telephone number assigned to a
                            paging service, cellular telephone service, . . . or
                            any service for which the called party is charged for
                            the call.

         25.       Mr. Paterno revoked consent to have Defendant call his Cellular

  Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial

  voice or prerecorded message first in or around early April of 2019 and multiple times

  thereafter when he expressly told Defendant to stop calling him, and when Mr. Paterno’s

  attorney sent Defendant the Cease Letter that demanded Defendant not contact Mr.

  Paterno directly.

         26.       Despite these revocations of consent, Defendant thereafter called Mr.

  Paterno’s Cellular Telephone at least twenty (20) times.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
               Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                               Page 5 of 11
Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 6 of 11 PageID 6




         27.        Defendant did not place any emergency calls to Mr. Paterno’s Cellular

  Telephone.

         28.       Defendant willfully and knowingly placed non-emergency calls to Mr.

  Paterno’s Cellular Telephone.

         29.       Mr. Paterno knew that Defendant called Mr. Paterno’s Cellular Telephone

  using an ATDS because he heard a pause when he answered at least one of the first few

  calls from Defendant on his cellular telephone before a live representative of Defendant

  came on the line.

         30.       Mr. Paterno knew that Defendant called Mr. Paterno’s Cellular Telephone

  using a prerecorded voice because Defendant left Mr. Paterno at least one voicemail

  using a prerecorded voice.

         31.       Defendant used an ATDS when it placed at least one call to Mr. Paterno’s

  Cellular Telephone.

         32.       Under information and belief, Defendant used an ATDS when it placed at

  least ten calls to Mr. Paterno’s Cellular Telephone.

         33.       Under information and belief, Defendant used an ATDS when it placed at

  least twenty calls to Mr. Paterno’s Cellular Telephone.

         34.       Under information and belief, Defendant used an ATDS when it placed all

  calls to Mr. Paterno’s Cellular Telephone.

         35.       At least one call that Defendant placed to Mr. Paterno’s Cellular

  Telephone was made using a telephone dialing system that has the capacity to store

  telephone numbers to be called.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
               Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                               Page 6 of 11
Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 7 of 11 PageID 7




         36.       At least one call that Defendant placed to Mr. Paterno’s Cellular

  Telephone was made using a telephone dialing system that has the capacity to produce

  telephone numbers to be called without human intervention.

         37.       At least one call that Defendant placed to Mr. Paterno’s Cellular

  Telephone was made using a telephone dialing system that uses a random number

  generator.

         38.       At least one call that Defendant placed to Mr. Paterno’s Cellular

  Telephone was made using a telephone dialing system that uses a sequential number

  generator.

         39.       At least one call that Defendant placed to Mr. Paterno’s Cellular

  Telephone was made using a prerecorded voice.

         40.       Defendant has recorded at least one conversation with Mr. Paterno.

         41.       Defendant has recorded more than one conversation with Mr. Paterno.

         42.       Defendant has corporate policies and procedures in place that permit it to

  use an ATDS or artificial voice or prerecorded message to place call individuals to collect

  alleged debts from said individuals, such as Mr. Paterno, for its financial gain.

         43.       Defendant has corporate policies and procedures in place that permit it to

  use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

  using such devices, just as it did to Mr. Paterno’s Cellular Telephone, with no way for the

  called party and recipient of the calls to permit, elect, or invoke the removal of the called

  party and recipient of the calls’ cellular telephone number from Defendant’s call list.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
               Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                               Page 7 of 11
Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 8 of 11 PageID 8




          44.       The structure of Defendant’s corporate policies and/or procedures permits

  the continuation of calls to individuals like Mr. Paterno, despite individuals like Mr.

  Paterno revoking any consent that Defendant believes it may have to place such calls.

          45.       Defendant knowingly employs methods and has corporate policies and

  procedures that do not permit the cessation or suppression of calls placed using an ATDS

  to individual’s cellular telephones, like the calls that it placed to Mr. Paterno’s Cellular

  Telephone.

          46.       Defendant has corporate policies to abuse and harass consumers like Mr.

  Paterno.

          47.       Defendant has been sued in federal court where the allegations include:

  calling an individual using an ATDS after the individual asked for the calls to stop.

          48.       Defendant has been sued in federal court where the allegations include:

  calling an individual using an automated or prerecorded voice after the individual asked

  for the calls to stop.

          49.       Defendant’s phone calls harmed Mr. Paterno by causing him

  embarrassment.

          50.       Defendant’s phone calls harmed Mr. Paterno by causing him emotional

  distress.

          51.       Defendant’s phone calls harmed Mr. Paterno by being a nuisance and

  causing him aggravation.

          52.       Defendant’s phone calls harmed Mr. Paterno by causing him stress.

          53.       Defendant’s phone calls harmed Mr. Paterno by causing him anxiety.



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                                Page 8 of 11
Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 9 of 11 PageID 9




         54.        All conditions precedent to this action have occurred.

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Defendant as follows:

               a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                   which allows for $500 in damages for each such violation;

               b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

               c. Awarding Plaintiff costs;

               d. Ordering an injunction preventing further wrongful contact by the

                   Defendant; and

               e. Any other and further relief as this Court deems just and equitable.


       Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

         55.       Mr. Paterno re-alleges paragraphs 1-22 and incorporates the same herein

  by reference.

         56.       Defendant violated the FCCPA. Defendant’s violations include, but are

  not limited to, the following:

               a. Defendant violated Fla. Stat. § 559.72(7) by continuing to

                   place calls to Mr. Paterno’s Cellular Telephone despite Mr.

                   Paterno’s several demands that Defendant stop calling his

                   Cellular Telephone, and despite receipt of the Cease Letter,

                   which can all reasonably be expected to harass Mr. Paterno.

               b. Defendant violated Fla. Stat. § 559.72(18) by directly

                   contacting Mr. Paterno after Defendant had actual


                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
               Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                               Page 9 of 11
Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 10 of 11 PageID 10




                     knowledge that Mr. Paterno was represented by an attorney

                     with respect to such Debt.

           57.       As a result of the above violations of the FCCPA, Mr. Paterno has been

   subjected to unwarranted and illegal collection activities and harassment for which he has

   been damaged.

           58.       Debt Collector’s actions have damaged Mr. Paterno by violating his right

   to not be contacted directly regarding the Debt when Debt Collector had actual

   knowledge that Mr. Paterno is represented by counsel with respect to the Debt.

           59.       Defendant’s phone calls harmed Mr. Paterno by causing him

   embarrassment.

           60.       Defendant’s phone calls harmed Mr. Paterno by causing him emotional

   distress.

           61.       Defendant’s phone calls harmed Mr. Paterno by being a nuisance and

   causing him aggravation.

           62.       Defendant’s phone calls harmed Mr. Paterno by causing him stress.

           63.       Defendant’s phone calls harmed Mr. Paterno by causing him anxiety.

           64.        It has been necessary for Mr. Paterno to retain the undersigned counsel to

   prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

           65.       All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant as follows:

                     a. Awarding statutory damages as provided by Fla. Stat. § 559.77;



                  Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                 Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                                 Page 10 of 11
Case 8:19-cv-01557-VMC-CPT Document 1 Filed 06/27/19 Page 11 of 11 PageID 11




                 b. Awarding actual damages;

                 c. Awarding punitive damages;

                 d. Awarding costs and attorneys’ fees;

                 e. Ordering an injunction preventing further wrongful contact by the

                      Defendant; and

                 f. Any other and further relief as this Court deems just and equitable.



                                 DEMAND FOR JURY TRIAL

          Plaintiff, Mathew Paterno, demands a trial by jury on all issues so triable.



    Respectfully submitted this June 27, 2019,

                                                    /s/ Michael A. Ziegler
                                                    Michael A. Ziegler, Esq.
                                                    Florida Bar No. 74864
                                                    mike@zieglerlawoffice.com

                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132
                                                    kaelyn@zieglerlawoffice.com

                                                    Law Office of Michael A. Ziegler, P.L.
                                                    2561 Nursery Road, Suite A
                                                    Clearwater, FL 33764
                                                    (p) (727) 538-4188
                                                    (f) (727) 362-4778
                                                    Attorneys and Trial Counsel for Plaintiff




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
             Paterno v. Navy Federal Financial Group, LLC d/b/a Navy Federal Credit Union
                                             Page 11 of 11
